Citation Nr: 0721885	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-41 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left hip injury.

2.  Entitlement to an initial compensable evaluation for a 
left foot disability.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to 
November 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection (with a 
noncompensable rating) for the left foot disorder and service 
connection (with a 10 percent rating) the residuals of a left 
hip injury.

By way of an April 2007 rating decision, the RO granted an 
increased rating for her service-connected left hip 
disability.  An evaluation of 20 percent was assigned, 
effective from December 1, 2002, the date of the grant of 
service connection.  This has not satisfied the veteran's 
appeal.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in her possession that pertains to the claim.

After a review of the record, the Board has determined that 
the RO has not provided the required notice with respect to 
the veteran's claims for increased ratings.  While the RO 
provided such notice with respect to the veteran's service 
connection claims, that notice is not pertinent to claims for 
increased ratings and it does not satisfy VA's duty to notify 
the veteran of what she needed to substantiate her claims for 
increase.  Thereafter, VA did not send the veteran notice of 
the information and evidence needed to establish his claims 
for higher ratings.  While VA sent the veteran a letter in 
late June 2007 that spoke generally to disability ratings and 
effective dates, this letter alone, without subsequent review 
by the agency of original jurisdiction (AOJ), is not 
sufficient to satisfy VA's duties to notify and assist the 
veteran in the development of his claims.   

In the present appeal, the appellant was not provided with 
appropriate notice of what type of information and evidence 
was needed to substantiate her claims.  Also, notification is 
deficient for failure to notify the veteran of her and VA's 
respective duties to obtain evidence (see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Pelegrini v. Principi, 
18 Vet. App. 112 (2004)), and for failure to identify what 
would need to be shown for a higher rating and an earlier 
effective date (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, it will be necessary to remand 
these matters to provide the appellant proper VCAA notice.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should ensure that 
the appellant is issued a VCAA letter 
appropriate for her claims for higher 
ratings.  All notice required by the VCAA 
must be accomplished, including notifying 
the veteran of the portion of the evidence 
she needs to submit and of the portion 
which will be obtained by VA, and 
informing her that she should submit any 
evidence in her possession that is 
pertinent to the claims.  The notice 
provided should also inform the veteran of 
the evidence needed to choose an effective 
date if an increased rating is granted.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and her 
representative and request that they 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record. If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO or the 
AMC should issue a supplemental statement 
of the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran need 
take no action until she is otherwise notified.

	(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

